Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT As an independent Certified Public Accountant, I hereby consent to the incorporation in this Form S-1 Registration Statement of my Audit Report of Quadra Projects Inc. dated March 12, 2008 for the period ended November 30, 2007, and to all references to my Firm included in this Registration statement. /s/ Robert G. Jeffrey Robert G. Jeffrey Wayne, New Jersey 07470 March 17, 2008 /HD
